Citation Nr: 1220079	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  05-14 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), located in Washington, DC.  Thereafter, the Roanoke, Virginia, RO assumed jurisdiction.

This matter was previously before the Board in December 2007, November 2008, and October 2010 at which time it was remanded for additional development.  It is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran asserts that he has a right shoulder disorder manifested by bursitis, that 
is the result of his period of active service.  In its October 2010 Remand, the Board directed that the Veteran be afforded a VA examination so as to determine the nature and etiology of any current right shoulder disorder.  The examiner was requested to render an opinion as to whether it is at least as likely as not that any right shoulder disorder found on examination, to include bursitis, was related to the Veteran's period of service.

A VA examination report dated in November 2010 shows that the Veteran reported first injuring his right shoulder in service while driving a bus wherein he had tried to lift an item that suddenly fell and "jerked" his shoulder.  The examiner opined that it was less likely as not that the right shoulder bursitis was caused by or a result of the Veteran's active service.  The rationale given was that while the Veteran's history and examination do reveal right shoulder internal pathology, the claim for bursitis could not be definitively substantiated on the basis of clinical examination alone and imaging does not reveal suggestive changes such as calcification in the bursa or along the tendon.  There was radiographical evidence of degenerative arthritis consistent with chronic internal shoulder derangement of the shoulder that may or may not be a bursitis, but there was not enough evidence to definitively link this pathology to his military service.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such is the case here.  While the Veteran's history was noted in the introduction of the November 2010 VA examination report, in rendering the opinion, the VA examiner did not address the Veteran's reported in-service symptoms nor his report as to a continuity of symptomatology since service.  As such, this opinion is inadequate, and a remand for an addendum for clarification is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review). 

Additionally, during the November 2010 VA examination, the Veteran reported that he had received multiple steroid injections to his shoulders at the Howard and Providence Hospitals.  A review of the claims file reveals that records of this treatment has not been associated with the evidence of record.  As such, the Veteran should be contacted so that he may provide information regarding treatment for his right shoulder at the Howard and Providence Hospitals so that any identified records of such treatment may be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran to ascertain if he has obtained private treatment for his asserted right shoulder disorder at the Howard and Providence Hospitals, or any other private medical care provider.  If an affirmative response is received, the Veteran shall be requested to forward any such private treatment records to the RO/AMC, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran or from any of the identified medical care providers, such must be associated with the claims file.  

2.  The RO/AMC shall obtain an addendum to the November 2010 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to clearly identify all disorders of the right shoulder.  For each right shoulder diagnosis, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that the right shoulder disorder found on examination was incurred in or aggravated by active service, to include the reported in-service injury while driving a bus.

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


